 In the Matter of PACIFIC GREYHOUND LINESandBROTHERHOOD OFRAILROAD TRAINMEN--Cases Nos. C-1338, XX-C-6741, and XX C-953ORDER VACATING DECISION AND ORDERMarch17, 1941The Board, on March 29, 1940, having issued a Decision and Orderin Case No. C-1338,1 and, on July 27, 1940, having issued an Order,upon due notice, that the record in Case No. C-1338 be reopenedfor the purpose of taking and receiving further evidence before aTrialExaminer of the Board, and for further. proceedings con-sistent therewith, with respect to certain specified matters; chargesand amended charges having been filed by Brotherhood of RailroadTrainmen in Case No. XX-C-674 and a,charge having been filedby Brotherhood of Railroad Trainmen in Case No. XX-C-953; anAgreement, dated February 20, 1941, having been entered into byPacificGreyhound Lines, Brotherhood of Railroad Trainmen,Amalgamated Association of Street, Electric Railway. and MotorCoach Employees, and representatives of the National Labor Rela-tions Board, in. Cases Nos. C-1338, XX-C-674 and XX-C=953; the-said Agreement and having given due notice that on Friday, March 14,1941, or as soon thereafter as might be convenient, it would, unlesssufficient cause to the contrary should have been shown, vacate the saidDecision and Order, dated March 29, 1940, in Case No. G-1338; and noobjections having been filed with the Board,IT IS HEREBY ORDEREDthat the said Decision and Order, datedMarch 29, 1940, in Case No. C-1338, be,, and it hereby is, vacated.'22 N L. R B 11130 N. L.R. B., No. 62.439